The caption of the transcript shows that the court convened on the 29th of September, 1919, and adjourned on the 21st day of November thereafter. The recognizance was entered into on the 24th day of April, 1920. Other papers pertaining to the trial seem to have been filed as if the court had been held in April. The caption does not so show. In order to be considered all the proceedings had in the case upon which conviction was obtained must be filed during the term of court shown in the caption, otherwise the trial was had at a term not authorized by law, and the papers do not bear such authentication as to show that the court as set out in the caption tried appellant during the term of court as held. We suppose that it was an error of the clerk in fixing the dates in the caption. That is simply a supposition. Because of want of a proper caption this appeal cannot be entertained. There is nothing before the court to consider because the papers were not filed at a term of court shown to have been held as manifested by the caption.
The appeal will, therefore, be dismissed.
Dismissed. *Page 275 
                          ON REHEARING.                        December 8, 1920.